United States Court of Appeals

                         Eleventh Circuit.

                           No. 95-6243.

Cassandra JENKINS, a minor, By her mother and next friend, Sandra
HALL; Onieka McKenzie, a minor, by her mother and next friend,
Elizabeth McKenzie, Plaintiffs-Appellants,

                                v.

      TALLADEGA CITY BOARD OF EDUCATION; Susannah Herring,
individually and in her capacity as a teacher of Graham Elementary
School;    Melba Sirmon, individually and in her capacity as
counselor at Graham Elementary School, Defendants-Appellees,

Charles Kurley, in his official capacity as Superintendent of the
Talladega City School District, et al., Defendants.

                          Oct. 16, 1996.

On Appeal from the United States District Court for the Northern
District of Alabama (No. 94-PT-739-E); Robert B. Propst, Judge.

(Panel Opinion September 23, 1996, 11th Cir., 1996, 95 F.3d 1036)

Before HATCHETT, Chief Judge, and TJOFLAT, KRAVITCH, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.

     BY THE COURT:

     A member of this court in active service having requested a

poll on whether this case should be reheard by the Court sitting en

banc, and a majority of the judges of this court in active service

having voted in favor of granting a rehearing en banc,

     IT IS ORDERED that the above cause shall be reheard by this

court en banc.   The previous panel's opinion is hereby VACATED.